Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The English Language in most of the claims is obscure, therefore requires clarification.
Claim 1 recites the limitation "which nozzle strip is formed of flexible material and in one piece” is not described in specification. 
Claim 2 recites the limitation "wherein each nozzle is configured for being threaded onto an outlet for ejection of gaseous media” is not described in specification.
Claim 3 recites the limitation "wherein the orientation of said flap is redirected into alignment with said flow direction in said active state” is not described in specification.
Claim 8 recites the limitation “a respective outlet of a nozzle bar” is not described in specification.
Claim 11 recites the limitation “outlet portion is hemispherical” is not described in specification.
Claim 15 recites the limitation “for providing gaseous media to said plurality of outlets of said nozzle bar” is not described in specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The English Language in most of the claims is obscure, therefore requires clarification.
Claim 1 recites the limitation "the channel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “which outlet has an outlet area with a first outlet area in the inactive sate of said nozzle”, which renders the claim indefinite. The English language is obscure and therefore requires clarification.
Claim 1 recites the limitation "which flap".  There is insufficient antecedent basis for this limitation in the claim. Moreover, English language is obscure and therefore requires clarification.
Claim 1 recites the limitation “which nozzle strip is formed of flexible material and in one piece”, which renders the claim indefinite. The English language is obscure and therefore requires clarification.
Claim 2 recites the limitation "wherein each nozzle is configured for being threaded onto an outlet for ejection of gaseous media”, which renders the claim indefinite. The English language is obscure and therefore requires clarification.
Claim 3 recites the limitation "said flap” and “said flow”.  There is insufficient antecedent basis for this limitation in the claim. Moreover, English language is obscure and therefore requires clarification.
Claim 4 recites the limitation “which at least” which renders the claim indefinite. English language is obscure and therefore requires clarification.
Claim 5 recites the limitation “which at least” which renders the claim indefinite. English language is obscure and therefore requires clarification.
Claim 6 recites the limitation “which flap” which renders the claim indefinite. English language is obscure and therefore requires clarification.
Claim 8 recites the limitation “a gaseous media” which renders the claim indefinite. This is already cited in claim-1. Clarification is required.
Claim 10 recites the limitation “said first outlet area upon ejection said gaseous media” which renders the claim indefinite. English language is obscure and therefore requires clarification.
Claim 15 recites the limitation “a respective portion” and “respective outlet” which renders the claim indefinite. Which respective portion and outlet of nozzle applicant is referring? Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 14, as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sathish (US 20100108102).
Regarding claim-1, Sathish discloses a nozzle strip (spray arm 38 having nozzles 44, Fig.3) comprising: 
a plurality of nozzles (44, Fig.3-4, 12, 14) wherein each nozzle has an active state (Fig.6-7, 10-11) when gaseous media (liquid/fluid media) is ejected through said nozzle and an inactive state when said nozzle is as rest (Fig.3-4, 12, 14), 
wherein each nozzle (44) in the plurality of nozzles comprises 
an inlet (Fig.5) for receiving a gaseous media and having only one outlet (Fig.4, 6, 12, 14) for ejecting the gaseous media in one main direction, main direction is arranged coaxially with the channel (defined by hollow interior See Fig.4, 6, 12, 14) and which outlet has an outlet area with a first outlet area in the inactive sate of said nozzle; 
a channel (defined by hollow interior See Fig.4, 6, 12, 14) extending between said inlet and said outlet, having a circular cross-section (See especially Fig.14) and being surrounded by an inner channel wall; 
an outlet portion (47, Fig.4) surrounding at least said outlet, the outlet portion comprises at least one flexible flap (defined by 52/54, Fig.4, 14 and 54, Fig.12) having an extension non-parallel to an extension of said channel wall, such that said channel is at least partially closed by the at least one flexible flap in the inactive sate (See Fig.4, 14) of said nozzle; 
which flap deflects (See Fig.6-7, 10-11 upon ejection of the gaseous media through said outlet so that said outlet area increases and is larger than the first outlet area (See especially Fig.6), which nozzle strip is formed of flexible material (Nozzle 44 made of flexible material i.e. silicone rubber [0036]) and in one piece (Fig.3).
Regarding claim-2, Sathish discloses wherein each nozzle (44) is configured for being threaded onto an outlet for ejection of gaseous media (See Fig.3).
Regarding claim-3, Sathish discloses wherein the orientation of said flap is redirected into alignment with said flow direction in said active state ([0037-0038], See Fig.6-8, and 9-11).
Regarding claim-4, Sathish discloses wherein each nozzle (44) comprises at least two flaps (Left side and Right side of Slit 54, Fig.12) of being defined by at least one slit (54, Fig.12), which at least one slit also defines the outlet.
Regarding claim-5, Sathish discloses wherein each nozzle (44) comprises at least four flaps (Left, Right, Front, and Back of Slit 52/54, Fig.4, 14) defined by at least two slits (52/54, Fig.4, 14), which at least two slits are intersecting each other and optionally has a point of intersection coinciding with a center axis of said channel of said nozzle (Fig.4, 6, 14).
Regarding claim-6, Sathish discloses wherein each nozzle comprises only one flap (defined by Slit 54), which flap defines a circular though-hole having a center point coinciding with a center axis of the respective channel (Fig.12).
Regarding claim-9, Sathish discloses wherein the flap (defined by 52/54, Fig.4, 12, 14) deflects such that the outlet area increases by at least 10% (Fig.6) compared to said first outlet area upon ejection of the gaseous media ([0037-0038], See Fig.6-8, and 9-11).
Regarding claim-14, Sathish discloses wherein the flexible material (silicone rubber) comprises at least one of the following: rubber, polyurethane, silicone, or other materials of similar elasticity ([0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s), as best understood 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (WO 2013149293) in view of Sathish (US 20100108102).

    PNG
    media_image1.png
    176
    367
    media_image1.png
    Greyscale

Regarding claim-1, Claus discloses a nozzle strip (Fig.1,) comprising: 
a plurality of nozzles (21, Fig.1-3), wherein each nozzle has an active state when gaseous media (pressurized stream/compressed air) is ejected (See middle nozzle, Fig.1) through said nozzle (pressurized stream is ejecting) and an inactive state (See Four nozzles besides middle nozzle, Fig.1) when said nozzle is as rest (no pressurized stream is ejecting), 
wherein each nozzle (21) in the plurality of nozzles comprises 
an inlet for receiving a gaseous media and having only one outlet for ejecting the gaseous media in one main direction, main direction is arranged coaxially with the channel and which outlet has an outlet area with a first outlet area in the inactive sate of said nozzle (Annotated Fig); 
a channel extending between said inlet and said outlet, having a circular cross-section and being surrounded by an inner channel wall (Annotated Fig); 
an outlet portion surrounding at least said outlet (See Fig.1-3 with Annotated Fig)
But Claus does not disclose the outlet portion comprises at least one flexible flap having an extension non-parallel to an extension of said channel wall, such that said channel is at least partially closed by the at least one flexible flap in the inactive sate of said nozzle; 
which flap deflects upon ejection of the gaseous media through said outlet so that said outlet area increases and is larger than the first outlet area, which nozzle strip is formed of flexible material and in one piece.
Sathish discloses a nozzle strip (spray arm 38 having nozzles 44, Fig.3) having plurality of nozzles (44, Fig.3-4, 12, 14) and also discloses an outlet portion (47, Fig.4) surrounding at least said outlet, the outlet portion comprises at least one flexible flap (defined by 52/54, Fig.4, 14 and 54, Fig.12) having an extension non-parallel to an extension of said channel wall, such that said channel is at least partially closed by the at least one flexible flap in the inactive sate (See Fig.4, 14) of said nozzle; 
which flap deflects (See Fig.6-7, 10-11 upon ejection of the gaseous media through said outlet so that said outlet area increases and is larger than the first outlet area (See especially Fig.6), which nozzle strip is formed of flexible material (Nozzle 44 made of flexible material i.e. silicone rubber [0036]) and in one piece (Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify/provide Claus Nozzle Strip with the outlet portion comprises at least one flexible flap having an extension non-parallel to an extension of said channel wall, such that said channel is at least partially closed by the at least one flexible flap in the inactive sate of said nozzle; which flap deflects upon ejection of the gaseous media through said outlet so that said outlet area increases and is larger than the first outlet area, which nozzle strip is formed of flexible material and in one piece as taught by Sathish for purpose of avoiding any debris that enters the nozzles when not in use as it changes its shape.
Regarding claim-2, Claus as modified wherein each nozzle (44 as taught by Sathish) is configured for being threaded onto an outlet for ejection of gaseous media (See Fig.1-3).
Regarding claim-3, Claus as modified wherein the orientation of said flap (defined by 52/54, Fig.4, 12 as taught by Sathish) is redirected into alignment with said flow direction in said active state.
Regarding claim-4, Claus as modified wherein each nozzle (44 as taught by Sathish) comprises at least two flaps (Left side and Right side of Slit 54, Fig.12 as taught by Sathish) being defined by at least one slit (54), which at least one slit also defines the outlet.
Regarding claim-5, Claus as modified wherein each nozzle (44 as taught by Sathish) comprises at least four flaps defined by at least two slits (Left, Right, Front, and Back of Slit 52/54, Fig.4, 14 as taught by Sathish), which at least two slits (52/54) are intersecting each other and optionally has a point of intersection coinciding with a center axis of said channel of said nozzle.
Regarding claim-6, Claus as modified wherein each nozzle (44 as taught by Sathish) comprises only one flap, which flap (defined by Slit 54) defines a circular though-hole having a center point coinciding with a center axis of the respective channel (Fig.12 of Sathish).
Regarding claim-7, Claus as modified wherein said through-hole has a diameter between 0.5 mm and 3 mm. It is just a mere of design selection and constructional detail of an apparatus in which the person skilled in the art can easily design the diameter of a hole according to desired specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to customize the diameter of a hole based on required specification.
Regarding claim-8, Claus as modified wherein each nozzle (44 as taught by Sathish) of said nozzle strip is arranged to receive a gaseous media (compressed gas) from a gas supply (air delivery assembly 23, Fig.2-3) via a respective outlet of a nozzle bar (chamber 33, Fig.1), and to direct the gaseous media towards an object to be sorted (Fig.1).
Regarding claim-9, Claus as modified wherein the flap (52/54 as taught by Sathish) deflects such that the outlet area increases by at least 10% compared to said first outlet area upon ejection of the gaseous media (See Fig.6-8, and 9-11 of Sathish).
Regarding claim-10, Claus as modified wherein the flap (52/54 as taught by Sathish) deflects such that the outlet area increases by at least 10% compared to said first outlet area upon ejection said gaseous media (See Fig.6-8, and 9-11 of Sathish).
Regarding claim-11, Claus as modified wherein the outlet portion is hemispherical. It is just a mere of design selection and constructional detail of an apparatus in which the person skilled in the art can easily design the outlet portion of nozzles according to desired specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to customize the outlet portion of nozzles based on required specification i.e. hemispherical.
Regarding claim-12, Claus as modified a pitch between two neighboring nozzles in the plurality of nozzles is between 1 mm - 100 mm. It is just a mere of design selection and constructional detail of an apparatus in which the person skilled in the art can easily design the pitch distance between nozzles according to desired specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to customize the distance between nozzles based on required specification.
Regarding claim-13, Claus as modified wherein the inner channel has a cross sectional area in the range of 0.15 mm2 - 1300 mm2. It is just a mere of design selection and constructional detail of an apparatus in which the person skilled in the art can easily design the inner cross-sectional area of nozzle according to desired specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to customize the inner cross-sectional area of nozzle based on required specification.
Regarding claim-14, Claus as modified wherein the flexible material (as taught by Sathish, [0036]) comprises at least one of the following: rubber, polyurethane, silicone (silicone rubber), or other materials of similar elasticity.
Regarding claim-15, Claus as modified a sorting system (Abstract, Fig.1) for ejecting a gaseous media (compressed air) to sort objects wherein said system comprises: 
a nozzle strip according to claim 1; 
nozzle bar (chamber 33, Fig.1) comprising a plurality of outlets; 
a gas supply (air delivery assembly 23, Fig.2-3) for providing gaseous media to said plurality of outlets of said nozzle bar; 
wherein a respective portion of each nozzle (44 as taught by Sathish) of said nozzle strip is fastened to a respective outlet of said plurality of outlets of said nozzle bar, and wherein the channel of each nozzle of said nozzle strip is arranged to receive said gaseous media from said gas supply via a respective one of said plurality of outlets of said nozzle bar (Fig.1-3).
Regarding claim-16, Claus as modified further comprising a transporter (conveyor belt 5, Fig.1) for transporting a material flow with objects to be sorted, 
a receiver (bins 17 and 19, Fig.1) for receiving the sorted objects wherein each nozzle (as taught by Sathish) in the plurality of nozzles is arranged to direct the gaseous media towards the object to be sorted (Fig.1).


Claim(s), as best understood 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (WO 2013149293) in view of Lee (US 6371392).

    PNG
    media_image1.png
    176
    367
    media_image1.png
    Greyscale

Regarding claim-1, Claus discloses a nozzle strip (Fig.1,) comprising: 
a plurality of nozzles (21, Fig.1-3), wherein each nozzle has an active state when gaseous media (pressurized stream/compressed air) is ejected (See middle nozzle, Fig.1) through said nozzle (pressurized stream is ejecting) and an inactive state (See Four nozzles besides middle nozzle, Fig.1) when said nozzle is as rest (no pressurized stream is ejecting), 
wherein each nozzle (21) in the plurality of nozzles comprises 
an inlet for receiving a gaseous media and having only one outlet for ejecting the gaseous media in one main direction, main direction is arranged coaxially with the channel and which outlet has an outlet area with a first outlet area in the inactive sate of said nozzle (Annotated Fig); 
a channel extending between said inlet and said outlet, having a circular cross-section and being surrounded by an inner channel wall (Annotated Fig); 
an outlet portion surrounding at least said outlet (See Fig.1-3 with Annotated Fig)
But Claus does not disclose the outlet portion comprises at least one flexible flap having an extension non-parallel to an extension of said channel wall, such that said channel is at least partially closed by the at least one flexible flap in the inactive sate of said nozzle; 
which flap deflects upon ejection of the gaseous media through said outlet so that said outlet area increases and is larger than the first outlet area, which nozzle strip is formed of flexible material and in one piece.
Sathish discloses a nozzle (1, Fig.1-3) having a tubular body (Fig.3) and also discloses an outlet portion (Fig.2-3) surrounding at least said outlet, the outlet portion comprises at least one flexible flap (defined by slits 7,8,9 Fig.1-3) having an extension non-parallel to an extension of said channel wall, such that said channel is at least partially closed by the at least one flexible flap in the inactive sate (See Fig.2) of said nozzle; 
which flap deflects (See Fig.2-3) upon ejection of the gaseous media through said outlet so that said outlet area increases and is larger than the first outlet area (See especially Fig.3), which nozzle strip is formed of flexible material (Nozzle is made of such an elastic material i.e. silicone rubber, Col.3 line53-55) and in one piece (Fig.3, Col.3 line35-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify/provide Claus Nozzle Strip with the outlet portion comprises at least one flexible flap having an extension non-parallel to an extension of said channel wall, such that said channel is at least partially closed by the at least one flexible flap in the inactive sate of said nozzle; which flap deflects upon ejection of the gaseous media through said outlet so that said outlet area increases and is larger than the first outlet area, which nozzle strip is formed of flexible material and in one piece as taught by Lee for purpose of avoiding any debris that enters the nozzles when not in use as it changes its shape.
Regarding claim-2, Claus as modified wherein each nozzle (1 as taught by Lee) is configured for being threaded onto an outlet for ejection of gaseous media (See Fig.1-3).
Regarding claim-3, Claus as modified wherein the orientation of said flap (defined by slit 7-9 as taught by Lee) is redirected into alignment with said flow direction in said active state.
Regarding claim-4, Claus as modified wherein each nozzle (1 as taught by Lee) comprises at least two flaps (slit 9 Fig.1 as taught by Sathish) being defined by at least one slit (9 as taught by Lee), which at least one slit also defines the outlet.
Regarding claim-5, Claus as modified wherein each nozzle (1 as taught by Lee) comprises at least four flaps defined by at least two slits (7-9 as taught by Lee), which at least two slits (7-9) are intersecting each other and optionally has a point of intersection coinciding with a center axis of said channel of said nozzle.
Regarding claim-6, Claus as modified wherein each nozzle (1 as taught by Lee) comprises only one flap, which flap (defined by Slit 9) defines a circular though-hole having a center point coinciding with a center axis of the respective channel (Fig.1-3 of Lee).
Regarding claim-7, Claus as modified wherein said through-hole has a diameter between 0.5 mm and 3 mm. It is just a mere of design selection and constructional detail of an apparatus in which the person skilled in the art can easily design the diameter of a hole according to desired specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to customize the diameter of a hole based on required specification.
Regarding claim-8, Claus as modified wherein each nozzle (1 as taught by Lee) of said nozzle strip is arranged to receive a gaseous media (compressed gas) from a gas supply (air delivery assembly 23, Fig.2-3) via a respective outlet of a nozzle bar (chamber 33, Fig.1), and to direct the gaseous media towards an object to be sorted (Fig.1).
Regarding claim-9, Claus as modified wherein the flap (slit 7-9 as taught by Lee) deflects such that the outlet area increases by at least 10% compared to said first outlet area upon ejection of the gaseous media (See Fig.1-3 as taught by Lee).
Regarding claim-10, Claus as modified wherein the flap (slit 7-9 as taught by Lee) deflects such that the outlet area increases by at least 10% compared to said first outlet area upon ejection said gaseous media (See Fig.1-3 as taught by Lee).
Regarding claim-11, Claus as modified wherein the outlet portion is hemispherical. It is just a mere of design selection and constructional detail of an apparatus in which the person skilled in the art can easily design the outlet portion of nozzles according to desired specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to customize the outlet portion of nozzles based on required specification i.e. hemispherical.
Regarding claim-12, Claus as modified a pitch between two neighboring nozzles in the plurality of nozzles is between 1 mm - 100 mm. It is just a mere of design selection and constructional detail of an apparatus in which the person skilled in the art can easily design the pitch distance between nozzles according to desired specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to customize the distance between nozzles based on required specification.
Regarding claim-13, Claus as modified wherein the inner channel has a cross sectional area in the range of 0.15 mm2 - 1300 mm2. It is just a mere of design selection and constructional detail of an apparatus in which the person skilled in the art can easily design the inner cross-sectional area of nozzle according to desired specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to customize the inner cross-sectional area of nozzle based on required specification.
Regarding claim-14, Claus as modified wherein the flexible material comprises at least one of the following: rubber, polyurethane, silicone (silicone rubber), or other materials of similar elasticity (Nozzle is made of such an elastic material i.e. silicone rubber, Col.3 line53-55 as taught by Lee).
Regarding claim-15, Claus as modified a sorting system (Abstract, Fig.1) for ejecting a gaseous media (compressed air) to sort objects wherein said system comprises: 
a nozzle strip according to claim 1; 
nozzle bar (chamber 33, Fig.1) comprising a plurality of outlets; 
a gas supply (air delivery assembly 23, Fig.2-3) for providing gaseous media to said plurality of outlets of said nozzle bar; 
wherein a respective portion of each nozzle (1 as taught by Lee) of said nozzle strip is fastened to a respective outlet of said plurality of outlets of said nozzle bar, and wherein the channel of each nozzle of said nozzle strip is arranged to receive said gaseous media from said gas supply via a respective one of said plurality of outlets of said nozzle bar (Fig.1-3).
Regarding claim-16, Claus as modified further comprising a transporter (conveyor belt 5, Fig.1) for transporting a material flow with objects to be sorted, 
a receiver (bins 17 and 19, Fig.1) for receiving the sorted objects wherein each nozzle (as taught by Sathish) in the plurality of nozzles is arranged to direct the gaseous media towards the object to be sorted (Fig.1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651